Case: 15-41121      Document: 00513767287         Page: 1    Date Filed: 11/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-41121                                  FILED
                                  Summary Calendar                        November 21, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RYAN POWERS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:13-CR-95-12


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Ryan Powers, federal prisoner # 21662-078, is serving a 168-month
sentence for conspiring to possess with the intent to distribute more than five
kilograms of cocaine. He appeals the district court’s denial of his motion for a
sentence reduction under 18 U.S.C. § 3582(c)(2) based on Amendment 782 to
the United States Sentencing Guidelines, which lowered the base offense levels
in the drug quantity table in U.S.S.G. § 2D1.1(c). Citing Freeman v. United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-41121        Document: 00513767287          Page: 2     Date Filed: 11/21/2016


                                        No. 15-41121

States, 564 U.S. 522, 530 (2011), Powers argues that the district court erred in
finding him ineligible for a sentence reduction because he was sentenced
pursuant to a Federal Rule of Criminal Procedure 11(c)(1)(C) plea agreement.
       Section 3582(c)(2) grants a district court the discretion to modify a
defendant’s sentence if he “has been sentenced to a term of imprisonment
based on a sentencing range that has subsequently been lowered by the
Sentencing Commission.”            § 3582(c)(2).      However, a defendant sentenced
pursuant to a Rule 11(c)(1)(C) plea agreement may be eligible for a § 3582(c)(2)
reduction only if “the agreement itself employs the particular Guideline
sentencing range applicable to the charged offenses in establishing the term of
imprisonment.” Freeman, 564 U.S. at 540 (Sotomayor, J., concurring).
       Powers’s plea agreement does not call for him “to be sentenced within a
particular Guidelines sentencing range;” nor provides “for a specific term of
imprisonment . . . but also make[s] clear that the basis for the specified term
[wa]s a Guidelines sentencing range applicable to the offence to which [he]
pleaded guilty;” nor “explicitly employs a particular Guidelines sentencing
range to establish a term of imprisonment.” See id. at 538-40. Thus, Powers’s
Rule 11(c)(1)(C) sentence was not based on a sentencing range that was
lowered by Amendment 782, and the district court had no authority to reduce
his sentence under § 3582(c)(2). See Freeman, 564 U.S. at 538-40; United
States v. Benitez, 822 F.3d 807, 812 (5th Cir. 2016). Powers has not shown that
the district court erred in denying his § 3582(c)(2) motion. 1
       The judgment of the district court is AFFIRMED. Powers’s motions for
discovery and the production of transcripts are DENIED.


       1As the district court did not err in determining that Powers is ineligible for a sentence
reduction because his sentence was imposed pursuant to a Rule 11(c)(1)(C) plea agreement,
we do not consider the parties’ arguments relating to the Government’s alternative assertion
that Powers is ineligible for a § 3582(c)(2) reduction based on his status as a career offender.


                                               2